Title: Report on the Petition of Edward Telfair and John Wereat, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by the House of Representatives, the Petition of Edward Telfair and John Wereat respectfully reports thereupon as follows—
The object of the petition is to obtain compensation for a quantity of Melasses stated to have been furnished to the Commissary General in Georgia for the use of the Troops of the United States; the Claim for which was prevented to have been duly preferred and substantiated by the loss of the Books and papers of the Petitioners in consequence of events of War in 1778.
The documents now offered as a Substitute for those lost (except the Affidavits of the parties which could with difficulty be admitted) are not of a nature to identify and ascertain the transaction with as much precision as it is conceived ought to attend a Case where a Claim is to be established by a substitute for the regular and proper evidence.
But in addition to this it appears, that James Rae, the person to whom the Melasses is alleged to have been furnished, stands charged with large Sums supplied him by the Public; of the Expenditure of which he has rendered no account.
The Government is therefore destitute in this instance, as in others, of the aid of the evidence which ought to arise from the transactions of the Officer who is alleged to have been the instrument of contracting the debt—and from cogent reasons which have been stated in other Cases, it is conceived to be of great importance to the public interest, to maintain rigidly the Bar arising by the Acts of Limitation, in all Cases in which the want of a Settlement of the Accounts of a public officer deprives the Government of the evidence which the[y] would afford of the Validity or invalidity of Claims.
It would be, in the opinion of the Secretary, highly dangerous to establish a special exception to the operation of the Acts of Limitation, in favor of a Claim, the proper evidence of which is lost and which can only be made out by circumstantial & substituted proof, and that too in a Case, where the person who was the agent of the public, and who might have satisfied the Claim with public monies, has rendered no account of the Expenditure of the Monies entrusted to him.
All which is humbly submitted.

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th. 1794.

